       Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)

                                        ORDER AND REASONS

        In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Defendants

Huntington Ingalls Incorporated (“Avondale”), Albert L. Bossier Jr. (“Bossier”), and Lamorak

Insurance Company’s (“Lamorak”) (collectively, the “Avondale Interests”) “Motion in Limine

to Exclude Anticipated Hearsay and Irrelevant or Prejudicial Testimony.”2 Defendants Foster




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.

        2
            Rec. Doc. 72.


                                                       1
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 2 of 10




Wheeler, LLC and General Electric join the motion.3 Plaintiffs oppose the motion in limine.4

Considering the motion, the memoranda in support and in opposition, the record, and the

applicable law, the Court grants the motion.

                                                 I. Background

       In this litigation, Plaintiffs allege that Decedent was employed by Avondale from 1962 to

1994.5 During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-

containing products in various locations and work sites, resulting in Decedent breathing in

asbestos fibers and later developing asbestos-related cancer.6 Plaintiffs assert strict liability and

negligence claims against various Defendants.7

       Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.8 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.9 On January 7, 2019, this Court remanded the case to the Civil District

Court for the Parish of Orleans.10

       Decedent passed away on November 24, 2018, and a First Supplemental and Amending


       3
           Rec. Doc. 57.

       4
           Rec. Doc. 137.

       5
           Rec. Doc. 1-2 at 5.

       6
           Id.

       7
           Id. at 7–8.

       8
           Id. at 2–3

       9
           Case No. 18-6158, Rec. Doc. 1 at 2.

       10
            Case No. 18-6158, Rec. Doc. 89.


                                                       2
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 3 of 10




Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.11 Trial was scheduled to begin before the state trial court on January 13, 2020.12

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.13 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.14

       On February 26, 2020, the Avondale Interests filed the instant motion in limine.15

Defendants Foster Wheeler, LLC and General Electric join the motion.16 On March 17, 2020,

Plaintiffs filed an opposition to the instant motion.17 On March 23, 2020, Defendants, with leave

of Court, filed a reply brief in further support of the motion.18 On May 5, 2020, the Court

continued the May 18, 2020 trial date due to COVID-19.19

                                     II. Parties’ Arguments

A.     The Avondale Interests’ Arguments in Support of the Motion

       The Avondale Interests move the Court to exclude any evidence of accidents at Avondale

and purported regulatory citations to Avondale that are unrelated to the alleged asbestos exposure


       11
            Rec. Doc. 1-8.

       12
            Rec. Doc. 1-12.

       13
            Rec. Doc. 1.

       14
            Rec. Doc. 17.

       15
            Rec. Doc. 72.

       16
            Rec. Doc. 57.

       17
            Rec. Doc. 137.

       18
            Rec. Doc. 169.

       19
            Rec. Doc. 225.


                                                 3
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 4 of 10




of Decedent.20 The Avondale Interests argue that such evidence should be excluded for two

reasons: (1) the introduction of such evidence would be an attempt to use impermissible character

evidence to prove that Avondale and/or its employees acted wrongfully in this case; and (2) the

evidence is hearsay.21

       First, the Avondale Interests anticipate that Plaintiffs’ counsel may attempt to use

evidence of various accidents that are completely unrelated to asbestos exposure to show that

Avondale acted wrongly.22 The Avondale Interests assert that such character evidence is

specifically prohibited by Rule 404(b) of the Federal Rules of Evidence.23

       Second, the Avondale Interests argue that the evidence is inadmissible hearsay.24 The

Avondale Interests assert that Plaintiffs might offer unrelated out-of-court statements, such as

newspaper stories and labor union memoranda, in an attempt to prove that the assertions in these

out of court statements are true.25 The Avondale Interests contend that any such attempt would

violate the rule against hearsay and would deprive the defendants of the right of cross

examination.26

B.     Plaintiffs’ Arguments in Opposition to the Motion

       Plaintiffs assert that the motion should be denied because it is premature and overly




       20
            Rec. Doc. 72 at 1.

       21
            Id., Rec. Doc. 72-1 at 2–5.

       22
            Rec. Doc. 72-1 at 2.

       23
            Id.

       24
            Id. at 4.

       25
            Id. at 4–5.

       26
            Id. at 5.


                                               4
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 5 of 10




broad.27 Plaintiffs contend that the Avondale Interests’ motion in limine is so overly broad that it

would prohibit Plaintiffs from introducing evidence regarding regulatory violations involving

asbestos at Avondale during the time period that Decedent was employed at Avondale.28 Plaintiffs

contend that the motion in limine would prohibit Plaintiffs from conducting cross examination of

the Avondale Interests’ experts, including Danny Joyce, who has previously testified that there

were never any violations regarding asbestos at Avondale.29 Plaintiffs contend that it would be

imperative for Plaintiffs’ counsel to cross-examine Mr. Joyce as to the numerous cases of

mesothelioma and lung cancer involving asbestos exposure at Avondale.30

       Additionally, Plaintiffs assert that evidence regarding other safety violations “is relevant

to the issue of the nonexistence or improper safety procedures used at Avondale.”31 According to

Plaintiffs, the evidence is also relevant with regard to attempts to silence and suppress information

from regulatory agencies regarding accidents.32 Plaintiffs assert that evidence of other acts

performed by a defendant, preceding or subsequent to an incident, are relevant to show knowledge

of the defendant at the time of the incident.33 Plaintiffs acknowledge that Federal Rule of

Evidence 407 provides that evidence of the subsequent measures is not admissible to prove

negligence, culpable conduct, a defect in a product or its design, or a need for a warning or

instruction, but Plaintiffs contend that such evidence may be admitted for other purposes,


       27
            Rec. Doc. 137 at 2.

       28
            Id.

       29
            Id.

       30
            Id.

       31
            Id. at 3.

       32
            Id.

       33
            Id.


                                                 5
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 6 of 10




including impeachment, proving ownership, control, or the feasibility of precautionary

measures.34

C.     The Avondale Interests’ Arguments in Further Support of the Motion

       In reply, the Avondale Interests assert that Plaintiffs’ mischaracterize their motion.35 The

Avondale Interests state that they are not seeking exclusion of evidence concerning regulatory

citations that are related to asbestos; they are seeking exclusion of evidence concerning regulatory

citations unrelated to asbestos.36 The Avondale Interests contend that evidence pertaining to

accidents that are not substantially similar or related to the facts and circumstances involving

Decedent’s exposure to asbestos and as evidence of non-asbestos related regulatory citations at

Avondale is irrelevant and should be prohibited under Rule 402.37 Furthermore, the Avondale

Interests assert that such evidence is specifically prohibited by Rule 404(b).38

                                       III. Legal Standard

       Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Relevant evidence is deemed admissible unless the

United States Constitution, a federal statute, or the Federal Rules of Evidence mandate

exclusion.39




       34
            Id.

       35
            Rec. Doc. 169 at 2.

       36
            Id.

       37
            Id.

       38
            Id.

       39
            Fed. R. Evid. 402.


                                                 6
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 7 of 10




      Pursuant to Federal Rule of Evidence 403, “the court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” “The exclusion of evidence under Rule 403 should occur only

sparingly[.]”40

       Federal Rule of Evidence 404(b)(1) provides that “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to show that on a particular occasion

the person acted in accordance with the character.” However, pursuant to Federal Rule of

Evidence 404(b)(2), such evidence “may be admissible for another purpose, such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” In United States v. Beechum, the Fifth Circuit established a two-prong test for

determining whether evidence is admissible under Rule 404(b).41 First, it must be determined that

the extrinsic offense evidence is relevant to an issue other than the defendant’s character.42

Second, the evidence must possess probative value that is not substantially outweighed by its

undue prejudice and must meet the other requirements of Rule 403.43

       The standard for relevancy under Beechum’s first prong is identical to that found in Rule

401 of the Federal Rules of Evidence, which provides that evidence is relevant if: “(a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and (b) the




       40
            United States v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1993), cert. denied, 511 U.S. 1149 (1994).

       41
            582 F.2d 898, 911 (5th Cir. 1978) (en banc).

       42
            Id.

       43
            Id.

                                                           7
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 8 of 10




fact is of consequence in determining the action.”44 The Fifth Circuit has recognized that

“[e]vidence of similar accidents occurring under substantially similar circumstances and

involving substantially similar components may be probative . . . .”45

                                                 IV. Analysis

       The Avondale Interests move the Court to exclude any evidence of accidents at Avondale

and purported regulatory citations issued to Avondale that are unrelated to the alleged asbestos

exposure of Decedent.46 Plaintiffs argue that they would be prohibited from introducing evidence

regarding regulatory violations involving asbestos during the time period that Decedent was

employed at Avondale.47 This argument is unavailing because the Avondale Interests do not seek

an order excluding such evidence.

       Additionally, Plaintiffs assert that evidence regarding other safety violations “is relevant

to the issue of the nonexistence or improper safety procedures used at Avondale.”48 According to

Plaintiffs, the evidence is also relevant with regard to attempts to silence and suppress information

from regulatory agencies regarding accidents.49 However, Plaintiffs do not cite to any specific

“other acts” evidence they intend to introduce at trial. The Court cannot assess the relevance of

these issues in a vacuum without understanding what other safety violations Plaintiffs plan to

introduce or Plaintiffs’ reasons for introducing them. Plaintiffs, the proponents of this evidence,




       44
            Id. at 914.

       45
            Jackson v. Firestone Tire & Rubber Co., 788 F.2d 1070, 1082 (5th Cir. 1986).

       46
            Rec. Doc. 72 at 1.

       47
            Rec. Doc. 137 at 2.

       48
            Id. at 3.

       49
            Id.


                                                        8
      Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 9 of 10




have failed to demonstrate any substantial similarity between alleged safety violations unrelated

to asbestos and Decedent’s exposure to asbestos.50 Accordingly, the Court finds that Plaintiffs

have failed to establish that alleged safety violations by Avondale unrelated to asbestos exposure

are relevant.

       Under Beechum’s second prong, the evidence must possess probative value that is not

substantially outweighed by its undue prejudice and must meet the other requirements of Rule

403. Federal Rule of Evidence 403 provides that “the court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Here, the Court finds that any probative value of evidence

regarding alleged safety violations by Avondale unrelated to asbestos exposure is substantially

outweighed by the danger of unfair prejudice and confusion of the issues. Furthermore, if the

Court “were to allow evidence of previous, unrelated incidents, there is a real danger of creating

a ‘trial within a trial.’”51 The Avondale Interests would be expected to defend against not only

the alleged asbestos exposure at issue in this case but also these unrelated prior incidents to

establish that the prior incidents lack probative value. Therefore, the Court grants the motion and

excludes evidence of accidents at Avondale and purported regulatory citations to Avondale that

are unrelated to the alleged asbestos exposure of Decedent.

       Accordingly,




       50
         See Jackson, 788 F.2d at 1082; In re: Deepwater Horizon, No 10-2179, 2012 WL 413860, at *2 (E.D.
       La. Feb. 9, 2012) (Barbier, J.)).

       51
            In re: Deepwater Horizon, 2012 WL 413860, at *3.

                                                      9
     Case 2:20-cv-00095-NJB-JVM Document 271 Filed 09/23/20 Page 10 of 10




       IT IS HEREBY ORDERED that the Avondale Interests’ “Motion in Limine to Exclude

Anticipated Hearsay and Irrelevant or Prejudicial Testimony”52 is GRANTED. Evidence of

accidents at Avondale and purported regulatory citations to Avondale that are unrelated to the

alleged asbestos exposure of Decedent is excluded.

       NEW ORLEANS, LOUISIANA, this 23rd
                                    _____ day of September, 2020.



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       52
            Rec. Doc. 72.


                                             10
